Name: 2003/231/EC: Council Decision of 17 March 2003 concerning the accession of the European Community to the Protocol of Amendment to the International Convention on the simplification and harmonisation of customs procedures (Kyoto Convention)
 Type: Decision
 Subject Matter: international affairs;  tariff policy;  European Union law;  parliamentary proceedings
 Date Published: 2003-04-03

 Avis juridique important|32003D02312003/231/EC: Council Decision of 17 March 2003 concerning the accession of the European Community to the Protocol of Amendment to the International Convention on the simplification and harmonisation of customs procedures (Kyoto Convention) Official Journal L 086 , 03/04/2003 P. 0021 - 0045Council Decisionof 17 March 2003concerning the accession of the European Community to the Protocol of Amendment to the International Convention on the simplification and harmonisation of customs procedures (Kyoto Convention)(2003/231/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof,Having regard to the proposal from the Commission,Whereas:(1) The Community has been a Contracting Party to the International Convention on the simplification and harmonisation of customs procedures, hereinafter referred to as "the Convention", since 1974.(2) At its sessions on 26 June 1999 the Customs Cooperation Council adopted the Protocol of Amendment to the Convention. Appendix I to the Protocol of Amendment contains the text of the revised Preamble and of the revised articles of the Convention, Appendix II to the Protocol of Amendment contains the revised General Annex and Appendix III to the Protocol of Amendment contains the revised specific annexes. The revised Preamble and the revised articles of the Convention together with the revised General Annex and the revised specific annexes are called the revised Kyoto Convention.(3) The implementation of the principles of the revised Kyoto Convention will yield significant and measurable results by improving the effectiveness and efficiency of customs administrations and, therefore, the economic competitiveness of nations; it will also encourage investment and the development of industry and it can increase the participation of small and medium-sized enterprises in international trade.(4) The revised Kyoto Convention is an essential element in the facilitation of trade and as such an important stimulus for economic growth for those partners which have accepted it.(5) Contracting Parties to the revised Kyoto Convention show commitment to the application of clear, transparent and up-to-date customs procedures, allowing for a more rapid customs clearance of goods through new use of information technology and new techniques for customs control such as risk assessment and audits.(6) The Protocol of Amendment, including Appendices I and II thereto, are to enter into force three months after 40 Contracting Parties to the Convention have expressed their consent to be bound by the Protocol of Amendment, including Appendices I and II.(7) Initially the European Community is to accede to the Protocol of Amendment, including Appendices I and II thereto. Accession to the revised specific annexes, contained in Appendix III to the Protocol of Amendment, will be decided at a later stage,HAS DECIDED AS FOLLOWS:Article 11. The accession of the European Community to the Protocol of Amendment to the International Convention on the simplification and harmonisation of customs procedures, with the exception of Appendix III, is hereby approved on behalf of the European Community.2. The text of the Protocol of Amendment, including Appendices I and II, appear in Annex I to this Decision.3. The information required under Article 8(5)(a) and the notification required under Article 11 of the revised Kyoto Convention appear in Annexes II and III respectively to this Decision.Article 21. The Community shall be represented in the Management Committee provided for in Article 6 of Appendix I to the Protocol of Amendment to the Convention by the Commission, assisted by the representatives of the Member States.2. The position to be adopted by the Community in the Management Committee, when it deals with questions within the competence of the Community, shall be adopted by the Council acting in accordance with the voting rules resulting from the applicable provisions of the Treaty.Article 31. The President of the Council is hereby authorised to designate the persons empowered to deposit the instrument of accession to the Protocol of Amendment, including Appendices I and II, on behalf of the Community. Such deposit shall take place at the same time as the deposit of instruments of accession by the Member States.2. The persons empowered shall also communicate to the Secretary-General of the Customs Cooperation Council the information and the notification, which appear in Annexes II and III respectively to this Decision.Article 4This Decision shall be published in the Official Journal of the European Union.Done at Brussels, 17 March 2003.For the CouncilThe PresidentG. Drys